internal_revenue_service department of the treasury index number washington dc number release date refer reply to cc intl br4-plr-119706-98 date date person to contact telephone number transferor sub transferee disregarded co parent trusts country a state a state b year cc intl-plr-119706-98 year year year date a date b v w x y z dear sir madam this is in response to your date request for rulings on certain federal_income_tax consequences of a transaction additional information was submitted in letters dated date date date date june and date the information submitted is summarized below the rulings contained in this letter are predicated upon facts and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the factual information representations and other data may be required as part of the audit process transferor is an accrual_method country a insurance_company operating in country a and the united_states transferor issues and reinsures various forms of life_insurance annuity and other insurance products with respect to its conduct_of_a_trade_or_business within the united_states transferor is taxable under sec_842 of the internal_revenue_code and if a domestic company would qualify as a life_insurance_company under sec_816 transferor’s u s insurance_business is conducted through a branch as a foreign_corporation engaged in a u s insurance_business transferor is required by state insurance law for the protection of its policyholders to deposit the assets associated with its u s insurance_business with a state officer of one of the cc intl-plr-119706-98 states in which it is carrying on a business or with corporate trustees in the united_states accordingly transferor has deposited all the assets associated with its u s insurance_business with the trusts which are managed by corporate trustees prior to the actual transaction as described below on date b transferor owned all the stock of sub a state a stock_life_insurance_company sub’s core businesses are its insurance and annuity business and its managed care business prior to year sub conducted a small reinsurance business and an individual variable_annuity business commencing in year sub entered an annuity business in the united_states and in year sub entered the managed care business and began selling group_life_insurance and health and disability products as well sub currently own sec_80 percent or more of the stock by vote and value of companies prior to the actual transaction on date b all of sub’s stock was trusteed as a necessary asset of transferor’s u s branch insurance_business transferor’s u s branch operations continue after the date b transfer of the sub stock but most of transferor’s u s insurance_business is now conducted through sub actual transaction transferor incorporated two wholly-owned subsidiaries -- disregarded co a country a corporation for which transferor has unlimited liability and transferee a domestic_corporation transferee is a domestic holding corporation and is not a life_insurance_company transferor created transferee to facilitate raising capital for sub and for sub’s u s subsidiaries and to increase sub’s flexibility in managing its business and making acquisitions of life and nonlife businesses for country a tax reasons transferor structured the date b transaction as follows transferor incorporated disregarded co in country a and incorporated transferee in the united_states for nominal consideration transferor transferred to disregarded co all of transferee’s outstanding_stock in actual or constructive exchange solely for additional disregarded co stock shares transferor transferred to disregarded co all of sub’s outstanding_stock in actual or constructive exchange solely for additional disregarded co stock shares and disregarded co transferred to transferee all of sub’s outstanding_stock in actual or constructive exchange solely for additional transferee common_stock shares at the conclusion of the transaction transferor owned all of disregarded co’s stock disregarded co owned all of transferee’s stock and transferee owned all of sub’s stock this transaction will hereinafter be referred to as the actual transaction after the actual transaction on date b the stock of sub is no longer a trusteed asset of transferor’s u s branch insurance_business in addition the stock of transferee is not a trusteed asset of transferor’s u s branch insurance_business in a private_letter_ruling dated date the internal_revenue_service cc intl-plr-119706-98 provided the taxpayer rulings related to a proposed transaction the proposed transaction that was similar to the actual transaction provided herein the taxpayer structured the proposed transaction as follows transferor would incorporate transferee for nominal consideration transferee would contribute to transferee a note with a maturity_date of days from the date of contribution and a face_amount equal to the fair_market_value of the sub stock the note a market rate of interest would accrue on the note and would be paid to transferee by transferor at maturity or at satisfaction if earlier and within days of such contribution transferee would purchase all of sub’s outstanding_stock from transferor in full satisfaction of the note and would transfer back to transferor any interest previously paid to transferee under the note in the date private_letter_ruling the internal_revenue_service included rulings that provided that certain conditions were satisfied transferor’s transfer of sub’s stock to transferee would not constitute a disposition of part or all of sub’s stock within the meaning of sec_1_884-2t and sub’s earnings_and_profits would be reduced by an amount equal to the earnings_and_profits allocated to transferee pursuant to a valid election under sec_1_884-2t in addition the internal_revenue_service ruled that assuming there were no change in transferor’s use of transferee’s stock the stock of transferee would not be a u s asset of transferor for purposes of sec_884 and sec_1_884-1 and would not be treated as an asset used in or held for use in the conduct_of_a_trade_or_business in the united_states for purposes of sec_864 and sec_1_864-4 this private_letter_ruling revokes and replaces the private_letter_ruling of date previous transactions on date a and on subsequent occasions continuing through year transferor transferred substantially_all of the assets used in its u s branch to sub in transactions intended to qualify under sec_351 because both transferor and sub were engaged in the conduct of a u s life_insurance business the companies had determined that there would be marketing and administrative advantages if their u s operations were consolidated in whole or in part therefore the companies decided to embark on a corporate strategy to transfer portions of transferor’s u s business to sub and to increase sub’s capital and surplus to support such business in a private_letter_ruling dated date the internal_revenue_service ruled that the transfer occurring on date a would qualify as a sec_351 transfer transferor’s u s branch writes only a minimal amount of new business each year for each transfer described in the preceding paragraph sub elected under sec_1_884-2t to increase its earnings_and_profits by an allocable portion of transferor’s effectively_connected_earnings_and_profits ecep and non-previously taxed accumulated ecep transferor agreed that upon the disposition of part or all of the stock_or_securities that it owns in sub or a successor-in-interest it would treat as a dividend_equivalent_amount for the taxable_year in which the disposition occurs an amount equal to the lesser_of the amount_realized upon such disposition or the cc intl-plr-119706-98 total amount of ecep and non-previously taxed accumulated ecep that was allocated to sub pursuant to sec_1_884-2t representations transferor has made the following representations in connection with the actual transaction a b c d e f g transferor is a corporation formed under the laws of country a prior to the actual transaction transferor owned all of the stock of sub a state a corporation transferor incorporated disregarded co under the laws of country a and state b transferor is the sole owner of disregarded co and has unlimited liability with respect to disregarded co under its organizational and other corporate documents and within the meaning of sec_301 b ii for u s federal_income_tax purposes disregarded co will be disregarded as an entity separate from transferor under sec_301_7701-2 and sec_301_7701-2 disregarded co will not make an election under sec_301_7701-3 to be treated as an association for federal_income_tax purposes disregarded co will remain a disregarded_entity of transferor for the month period beginning on date b except to the extent necessitated by a change in u s or country a law relating to the classification of disregarded co as a disregarded_entity for u s federal_income_tax purposes or an unlimited liability state b corporation for country a purposes transferor incorporated transferee under u s law and is transferee’s sole owner for u s federal_income_tax purposes provided that for federal_income_tax purposes disregarded co is disregarded as an entity separate from transferor and provided that in the actual transaction transferor is treated as transferring all the outstanding_stock of sub to transferee in actual or constructive exchange for additional shares of transferee stock transferor’s transfer of the sub stock to transferee qualifies as a tax-free transfer under sec_351 h transferor is a qualified_resident of country a within the meaning of sec_1_884-5 cc intl-plr-119706-98 i j k l m n o p transferor has one class of common_stock outstanding parent a publicly traded country a corporation owns w percent of transferor’s common_stock and approximately x other shareholders a number of whom are u s shareholders own the remaining y percent of transferor’s common_stock transferor has v series of non-voting preferred_stock outstanding with one of those series being publicly traded parent owns approximately z percent in value of the outstanding shares of transferor’s preferred_stock transferee will make a valid election to increase its earnings_and_profits by an amount equal to the earnings_and_profits previously allocated to sub pursuant to the prior elections by transferor under sec_1_884-2t transferor will attach a statement to its timely filed including extensions federal_income_tax return treating such earnings_and_profits as if they had been allocated from transferor to transferee pursuant to an election under sec_1_884-2t after the actual transaction the sub stock is not and will not be an asset of the trusts is not and will not be carried as an asset on the books of transferor’s u s branch and is not and will not be used in connection with transferor’s u s insurance_business or any other business the transferee stock held by transferor is not and will not be an asset of the trusts is not and will not be carried as an asset on the books of transferor’s u s branch and is not and will not be used in connection with transferor’s u s insurance_business or any other business neither transferor transferee disregarded co nor sub currently is or was immediately following the actual transaction a united_states_real_property_holding_corporation usrphc as defined in sec_897 neither transferor transferee disregarded co nor sub has been a usrphc at any time during the five-year period ending on date b the date of the actual transaction except for certain long-term debt securities issued to third parties and except for transferor’s intent to have the stock of disregarded co transferred to a newly formed country a affiliate of transferor on or after date and disregarded co’s intent to offer to sell less than one percent of the stock of transferee to member’s of transferee’s or sub’s management as a performance incentive transferor has no plan or intent to have additional investors partners shareholders or owners in cc intl-plr-119706-98 transferee sub or disregarded co q r s for the five taxable years of sub preceding the year taxable_year sub i was in existence and was a member_of_an_affiliated_group as defined in sec_1504 without regard to sec_1504 though the affiliated_group did not file a consolidated_return ii was engaged in the active_conduct of the insurance_business iii did not experience a change in tax character within the meaning of sec_1_1502-47 and iv did not undergo a disproportionate asset acquisition within the meaning of sec_1 d viii as a result of the actual transaction the shareholder of sub actually or constructively acquired more than percent by value of transferee’s stock in implementing the actual transaction transferor did not have a principal purpose to achieve different tax results or consequences under foreign or u s law that are inconsistent with the purposes of u s tax law rulings based solely on the information submitted and on the representations set forth above and provided that for u s federal_income_tax purposes under sec_301_7701-2 and sec_301_7701-2 disregarded co is not treated as an entity separate from transferor and that accordingly transferor will be treated as transferring the stock of sub to transferee in actual or constructive exchange for additional shares of transferee stock we rule as follows provided that the actual transaction qualifies as an exchange under sec_351 and provided transferee makes a valid election to increase its earnings_and_profits by an amount equal to the earnings_and_profits previously allocated to sub pursuant to the prior elections by transferor under sec_1_884-2t transferor attaches a statement to its timely filed including extensions federal_income_tax return treating such earnings_and_profits as if they had been allocated from transferor to transferee pursuant to an election under sec_1_884-2t and transferor attaches a statement to its timely filed including extensions federal_income_tax return agreeing that upon the disposition of part or all of the stock_or_securities of either transferee or a successor-in-interest or disregarded co or a successor-in-interest or upon a direct or indirect disposition of part or all of the stock_or_securities of sub or a successor- in-interest transferor shall treat such disposition as a disposition for purposes of sec_1_884-2t cc intl-plr-119706-98 a b transferor’s transfer of sub’s stock to transferee will not constitute a disposition of part or all of sub’s stock within the meaning of sec_1_884-2t and sub’s earnings_and_profits will be reduced by an amount equal to the earnings_and_profits allocated to transferee pursuant to a valid election under sec_1_884-2t if transferor disposes of part or all of the stock_or_securities of either transferee or a successor-in-interest or disregarded co or a successor- in-interest or if transferee disposes of part or all of the stock_or_securities of sub or a successor-in-interest transferor shall treat such disposition as a disposition for purposes of sec_1_884-2t assuming there is no change in transferor’s use of transferee’s stock the stock of transferee will not be a u s asset of transferor for purposes of sec_884 and sec_1_884-1 and will not be treated as an asset used in or held for use in the conduct_of_a_trade_or_business in the united_states for purposes of sec_864 and sec_1_864-4 immediately following the actual transaction transferee and sub were eligible corporations under sec_1_1502-47 and transferee may elect under sec_1504 to treat sub as an includible_corporation within the meaning of sec_1504 for purposes of filing a consolidated_return see sec_1_1502-47 example the internal_revenue_service expresses no opinion about the tax treatment of the actual transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions not specifically covered by the above rulings in particular no opinion is expressed i with respect to the application of sec_351 and related provisions to the actual transaction ii whether the sub stock is an asset used in or held for use in the conduct of transferor’s u s trade_or_business immediately prior to its transfer to transferee sec_1_864-4 and iii other tax consequences to transferor under sec_884 due to transferor’s transfer of sub stock to transferee also the internal_revenue_service expresses no opinion about the eligibility under sec_1_1502-47 of any of the subsidiary corporations owned by sub no opinion has been requested and no opinion is expressed as to whether the actual transaction constitutes a direct or indirect distribution out of transferor’s shareholders surplus account policyholders surplus account or other accounts within the meaning of sec_815 this letter is directed only to the taxpayer who requested it sec_6110 provides that this letter may not be used or cited as precedent cc intl-plr-119706-98 in accordance with the power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative a copy of this ruling should be attached to any federal_income_tax return to which it is relevant cc intl-plr-119706-98 sincerely associate chief_counsel international by charles p besecky chief branch
